Citation Nr: 0629021	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  00-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 decision of 
the RO that denied entitlement to a TDIU.  The veteran timely 
appealed.

In a March 2002 decision the Board denied, in part, 
entitlement to a TDIU as a matter of law on the basis that 
the veteran had no service-connected disabilities.

The veteran appealed the March 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In June 2003, the Board remanded the matter to comply with 
the Court order.

In November 2005, the Board granted service connection for a 
low back disorder, and remanded the matter of entitlement to 
a TDIU for additional development.

The veteran previously was represented by a private attorney.  
In October 2001, that appointment was revoked.
 
The Board notes that, while the American Legion recently 
submitted a statement in lieu of VA Form 646 in June 2006, 
indicating that it held the veteran's power of attorney, 
there remains no current designation, in writing, signed by 
the veteran in the claims file.  Under these circumstances, 
the Board assumes that the veteran has elected to pursue his 
claim pro se.  See 38 C.F.R. § 20.605 (2005).
 

FINDINGS OF FACT

1.  Service connection is in effect for a low back 
disability, to include degenerative disc and joint disease, 
lumbosacral strain and pain syndrome, rated as 20 percent 
disabling. 

2.  The veteran last worked in 1998; he has a 12th grade 
level of education, and has work experience in auto body 
repair. 

3.  The veteran's service-connected disability is not shown 
to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2003 and March 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of the 
elements of a TDIU, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The September 2003 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In March 2006, the RO provided notice regarding a rating and 
effective date.  This letter together with the earlier VCAA 
letters, provided the notice required by Dingess.  As 
discussed below, the Board is denying the claim, and neither 
a rating or effective date is being set.  Accordingly, the 
veteran is not harmed by the timing defect with regard to 
these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examination in 
connection with the claim on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded a necessary 
examination.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Entitlement to a TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

In this case, the veteran has a 12th grade education, and has 
had additional training in auto body repair.  He reportedly 
worked in a factory from 1989 to 1998, and then worked 
answering telephones for a few months in 1998.  

Service connection is currently in effect for a low back 
disability, to include degenerative disc and joint disease, 
lumbosacral strain and pain syndrome, rated as 20 percent 
disabling.  This rating clearly does not meet the minimum 
percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  That 
notwithstanding, the record simply does not establish that 
the veteran's service-connected disability renders him 
unemployable.  

The report of an April 1999 VA examination reflects that the 
veteran has stiffness on a daily basis, a shooting-type pain 
in his lower back, and a lack of endurance when walking two 
blocks due to back pain.  The veteran reportedly retired on 
disability two years earlier.  The examiner diagnosed chronic 
lumbosacral strain, and degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.

A July 1999 rating decision assigned the following disability 
ratings for purposes of the awarding non-service-connected 
pension:  40 percent for degenerative disc disease and 
degenerative joint disease of the lumbar spine; 40 percent 
for peripheral neuropathy of the left leg; 20 percent for 
peripheral neuropathy of the right leg; 10 percent for 
patellofemoral pain syndrome of the right knee; 10 percent 
for patellofemoral pain syndrome of the left knee; and 
noncompensable ratings for muscle injury of both shoulders, 
left hip, and leg.

A September 2000 statement from the veteran's private 
physician, Mahlon O. Maris, M.D., reflects that the veteran 
had documented arthritis and degenerative disc disease of the 
back and peripheral neuropathy of both lower extremities.

A September 2004 statement, received from David Martin, M.D., 
in October 2004, reflects the veteran's history of sustaining 
an acute lumbosacral strain in service, and his having 
progressive low back and left lower extremity problems since 
then.

In November 2005, the Board specifically denied service 
connection for a left leg or hip disorder on the basis that 
there was no competent evidence of an independent disability 
of the left hip or leg.

The report of an April 2006 VA examination indicates that the 
veteran had increasing pain to his lower back with pain 
radiating down his legs bilaterally.  He reported flare-ups 
of pain occurring about once every two to three weeks, and 
lasting from one to three days and requiring a day of resting 
on his floor.  

The veteran has not been hospitalized, and has not been 
placed on doctor-ordered bedrest during the past year.  He 
had no surgeries to his back, and did not use any brace, 
cane, crutch, or other assistive device.

The veteran also reported that he formerly was employed as an 
auto body and fender repair person, and that he had painted 
automobiles.  He indicated that he could bathe himself, 
change clothes, feed himself, and take care of his other 
activities of daily living.

His range of motion of the lumbar spine was to 120 degrees on 
flexion, to 50 degrees on extension, to 45 degrees on right 
lateral bending and 45 degrees on left lateral bending, and 
to 35 degrees on rotation to the right and left.  The 
examiner interpreted these ranges as essentially normal with 
pain only at the extremes of motion.

While X-rays revealed some degenerative and arthritic changes 
in the lower back, the examiner found no significant 
functional deficits.  The examiner also noted that, following 
service, the veteran continued with his occupation for 45 
years, prior to retiring 10 years ago with complaints of back 
pain.  

Given the findings of a grossly intact range of motion of the 
lumbar spine, no significant functional deficits, and that 
the veteran was able to perform his previous employment until 
retirement, the April 2006 VA examination report essentially 
provides an opinion that the veteran's back disability would 
not preclude employment consistent with his experience.  

There is no medical opinion to the contrary.  Although the 
veteran, obviously, has expressed a contrary opinion, that 
opinion is outweighed by the relatively normal findings on 
the recent examination and by his work history.  

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  

Here, the competent and objective evidence simply does not 
demonstrate that the veteran is unable to obtain or retain 
substantially gainful employment solely because of his 
service-connected disability.  In fact, a January 1999 notice 
from the Social Security Administration reflects that the 
veteran became unable to work in June 1998 because of legs, 
hip, and joint pain.

As noted above, impairment from non-service-connected 
disabilities is not for consideration in awarding a TDIU.  
See 38 C.F.R. § 3.341(a).  Here, the evidence weighs against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


